Title: Franklin’s Draft Memoranda to Congress, 15 January 1779
From: Franklin, Benjamin
To: 


I.
Passy, Jany. 15. 1779
As I find I have given great Offence to the honble Mr Izard & perhaps to the honble Mr Wm Lee by refusing my Assent to the Payment of their Late Drafts on the Commissioners; & as considering my Age it is probable I may never have an Opportunity in Person of explaining my Conduct in that Business to the Congress, and it may be subject to great Misrepresentation,— I think it right to put the Facts & Reasons down in Writing while they are fresh upon my Memory, for the future Consideration & Judgment of that respectable Body.— 
In February 1778. the Commissioners receiv’d from Mr Wm. Lee, the following Letter viz.
  
II.
Passy, Jan. 15. 1779
It being undoubtedly our Duty to give the clearest Account to Congress of the Disbursement of their Money intrusted to us; and as I apprehend our advancing to Mr William Lee & Mr Ralph Izard, so large a Sum as Four Thousand Guineas at once in Feb. 1778 without any Order of Congress for so doing, and at a time when Money was much Wanted to fulfil their actual Orders in the Purchase of Arms &c. may subject the Commissioners to Censure, I think it right & necessary to relate the Circumstances, that they may be communicated to our Constituents.
Those Gentlemen, then, having represented to Mr Deane, Mr Lee & myself, that tho’ they had received Commissions to go & reside at the Courts of Berlin, Vienna, & Florence, no Provision had arrived for their Subsistence, that they were nearly ready to set out for their respective Destinations, but wanted Money to defray the Expence of their Journeys: for which they therefore requested us to furnish them with a Credit on our Banker. The Commissioners, fearing that the Publ Interests might possibly suffer, if those Journeys were delay’d till the necessary Provision or Orders should arrive from America, thought they might be justified in giving such a Credit for the Expence of those Journeys: and Mr Lee being ask’d what Sum he imagin’d would be necessary, said justly that the Expence of his Journey could not be exactly ascertain’d beforehand, but if he were empower’d to draw on our Banker, he should certainly only take from time to time what was absolutely necessary, & therefore it was of little Importance for what Sum the Credit should be order’d, it would however look handsome & confidential if the Sum were Two Thousand Louis. We thereupon confiding that no more of this Money would be taken out of our Disposition, than the Expences of the Journeys as they should accrue, did Frankly but unwarily give the Orders.

Mr Deane & myself were however soon surpriz’d with the Intelligence, that the Gentlemen had gone directly to the Banker, & by Virtue of these Orders had taken out of our Account the whole Sum mentioned, & carried it to their own; leaving the Money indeed in his Hands, but requiring his Receipt for it as their Money, for which he was to be accountable to them only.
This enormous Sum having been received by those Gentlemen not above ten Months, I was still more surpriz’d when the following Letters were communicated to me by my present Colleagues,
My Colleague, Mr Adams, was at first as much surpriz’d as myself.
